Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

DETAILED ACTION
This office action is in response to application 16/900857, filed 06/12/2020, which is a continuation of 15/603,257, now abandoned, which was a continuation of 15/085,944, now US Patent 9,691,390, which was a continuation of 14/621,024, now US Patent 9,330,669 which was a continuation of 13/530,101, now US Patent 8,972,263. Claims 1-15 are pending in the application and have been considered.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.


Claim limitations “module configured to”, in claim 11 have been interpreted under 35 U.S.C. 112(f), because they use a generic placeholder “module”, coupled with functional language “configured to” without reciting sufficient structure to achieve the function.  Furthermore, the generic placeholder is not preceded by a structural modifier. The terms ”communication” and “recognition”, are not structural modifiers.
Since the claim limitations invoke 35 U.S.C. 112(f), claim 11 has been interpreted to cover the corresponding structure described in the specification that achieves the claimed function, and equivalents thereof.  

If applicant wishes to provide further explanation or dispute the examiner’s interpretation of the corresponding structure, applicant must identify the corresponding structure with reference to the specification by page and line number, and to the drawing, if any, by reference characters in response to this Office action. 
If applicant does not intend to have the claim limitations treated under 35 U.S.C. 112(f), applicant may amend the claim so that it will clearly not invoke 35 U.S.C. 112(f) or present a sufficient showing that the claim recites sufficient structure, material, or acts for performing the claimed function to preclude application of 35 U.S.C. 112(f).
For more information, see MPEP § 2173 et seq. and Supplementary Examination Guidelines for Determining Compliance With 35 U.S.C. 112 and for Treatment of Related Issues in Patent Applications, 76 FR 7162, 7167 (Feb. 9, 2011).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed 


Claims 1-15 are rejected under 35 U.S.C. 103 as being unpatentable over Tanner et al. (2004/0153306) in view of Josifovski (2007/0038450).

Consider claim 1, Tanner discloses a method of a local recognition system (localized recognizers, [0015]) controlling a host device to perform one or more operations (for instance, a cellular telephone, [0014]), the method comprising: 
receiving, by the local recognition system, an utterance (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
performing speech recognition on the received utterance by: 
implementing, by the local recognition system, a local language context comprising a set of words comprising descriptions in terms of components smaller than the words (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language context, to create a transcribed utterance (depending on what the user speaks, the recognizer may return one of the three, [0040]); and
 controlling the host device in dependence upon the speech recognition performed on the transcribed utterance (“dialing Gilberto Jones at … “ using synthesized speech, [0043]). 
Tanner does not specifically mention receiving and transcribing a query. 
Josifovski discloses receiving and transcribing a query (query is processed by the automatic speech recognition unit to generate word data, [0052]).


Consider claim 6, Tanner discloses a non-transitory computer-readable recording medium having a program recorded thereon, the program, when executed by a processor of a local recognition system hosted by a device, causes the processor to perform a method (the memory and processor of desktop computer system, [0014]) comprising: 
receiving, by the local recognition system, a utterance (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
performing speech recognition on the received utterance by: 
implementing, by the local recognition system, a local language context comprising a set of words comprising descriptions in terms of components smaller than the words (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language context, to create a transcribed utterance (depending on what the user speaks, the recognizer may return one of the three, [0040]); and 
controlling the host device in dependence upon the speech recognition performed on the transcribed utterance (“dialing Gilberto Jones at … “ using synthesized speech, [0043]).
Tanner does not specifically mention receiving and transcribing a query. 

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by receiving and transcribing a query for reasons similar to those for claim 1.

Consider claim 11, Tanner discloses a local recognition system configured to control a host device to perform one or more operations (desktop computer system, [0014]), the local recognition system comprising: 
a communication module (communication system, [0012]) configured to receive a query (the user speaks one of the “native pronunciations of “Gilberto Jones” from Mexico or Brazil, [0038]); 
a recognition module (automatic speech recognition system, [0012]) configured to perform speech recognition on the received query by: 
implementing, from a local database, a local language context comprising a set of words comprising descriptions in terms of components smaller than the words (augmenting dictionary 16 with “dummy” words with pronunciations for Mexico and Brazil, [0039]); and 
performing speech recognition, using the local language context, to create a transcribed query (depending on what the user speaks, the recognizer may return one of the three, [0040]); and 
controlling the host device in dependence upon the speech recognition performed on the transcribed query (“dialing Gilberto Jones at … “ using synthesized speech, [0043]).

Josifovski discloses receiving and transcribing a query (query is processed by the automatic speech recognition unit to generate word data, [0052]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by receiving and transcribing a query for reasons similar to those for claim 1.
Consider claim 2, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 3, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 4, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings in order to take into account the phoneme alternatives during the matching process, as suggested by Josifovski ([0004]).


Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 7, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 8, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 9, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.


Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.

Consider claim 12, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]). 
Consider claim 13, Tanner discloses the local language context includes one or more of the phonetic strings per pronunciation of a word (the pronunciation strings, [0039]). 
Consider claim 14, Tanner discloses the local language context includes phonetic strings (pronunciation strings, [0039]).
Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.


Tanner does not specifically mention phonetic lattices.
 Josifovski discloses phonetic lattices (phoneme lattice, [0031]).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the invention of Tanner by utilizing phoneme lattices instead of or in addition to strings for reasons similar to those for claim 4.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 6092045 A Stubley discloses speech recognition by dividing into blocks and comparing them to subsets representing models
US 7027987 B1 Franz discloses a voice interface for a search engine
US 20030125869 A1 Adams, JR. discloses creating a geographically limited vocabulary for a speech recognition system

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Jesse Pullias whose telephone number is 571/270-5135. The examiner can normally be reached on M-F 8:00 AM - 4:30 PM. The examiner’s fax number is 571/270-6135.

Examiner interviews are available via telephone, in-person, and video conferencing using a 

If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Andrew Flanders can be reached on 571/272-7516. 

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


/Jesse S Pullias/
Primary Examiner, Art Unit 2655                                   03/22/22